Citation Nr: 1514056	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  07-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service connected posttraumatic stress disorder (PTSD) and/or exposure to tactical herbicides during service.


REPRESENTATION

Veteran represented by:	Robyn R. Cannon, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
The Board remanded this case for further development in March 2011 and again in November 2013.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with diabetes mellitus and has asserted that the condition is directly due to his service-connected PTSD.  Development of the claim to this point has centered on that theory of entitlement.  In the Veteran's most recent brief to the Board he contends that his diabetes mellitus is due to herbicide exposure that he incurred while stationed at Ft. Polk, Louisiana, during service.  Specifically, the Veteran contends that an "RCRA Report and Army Corps Study" indicates high levels of herbicide chemicals in the soil and groundwater at Ft. Polk, including 2,4-D, and 2,4,5-T, and shows that these chemicals had been used during the Veteran's posting there.  However, no such study appears in the record.  As such, the claim should be remanded to obtain this study, if available.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a copy of the "RCRA Report and Army Corps Study" he referenced in his most recent correspondence.  If the Veteran is unable to produce a copy of the study he should submit any additional information in his possession, including the full title of the study, its author, and the year it was published.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his exposure to herbicides.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  The RO should use all appropriate resources to attempt to obtain the RCRA Report and Army Corps Study.

4.  Conduct any other development deemed necessary.

5.  Then readjudicate the issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

